F I L E D
                                                                United States Court of Appeals
                                                                        Tenth Circuit
                    UNITED STATES CO URT O F APPEALS
                                                                          August 4, 2006
                                TENTH CIRCUIT                       Elisabeth A. Shumaker
                                                                        Clerk of Court

 GERALD L. COTTEN,
       Petitioner-Appellant,                             No. 06-6038
 v.                                                (D.C. No. 05-CV-392-R)
 RON W ARD,                                              (W . D. Okla.)
       Respondent-Appellee.



                                      OR DER


Before K ELLY, M cK AY, and LUCERO, Circuit Judges.




      Appellant is a state prisoner, appearing pro se, seeking habeas relief

pursuant to 28 U.S.C. § 2241. He is currently in the custody of the Oklahoma

Department of Corrections incarcerated in the Great Plains Correctional Facility.

In this action, Appellant is challenging the result of a disciplinary hearing held on

August 19, 2004. Appellant was found guilty of Individual Disruptive Behavior

(which consisted of possessing another inmate’s property) in violation of Rule 02-

26, and as a result of his conviction, Appellant lost sixty days of earned credit and

was reassigned to Level I for forty-five days. Appellant’s conviction, which he

appealed, was affirmed by facility head and the Director’s Designee.

      Appellant contends that prison officials violated his due process rights by
punishing him “without evidence” that he was guilty of the rule infraction with

which he had been charged. Alternatively, he argues that the rule he was

convicted of violating is “too ambiguous to provide ‘fair notice’ to inmates of

what conduct is actually forbidden.” Appellant also claims that prison authorities

violated his First Amendment rights by instituting a policy which prohibits inmate

legal assistants from working on another inmate’s legal issues outside the library.

      W hile Oklahoma inmates have a liberty interest in earned good-time

credits, and consequently Appellant is entitled to due process protection, we agree

with the district court that he received the due process he was due. The

magistrate judge made a thorough recitation of the evidence presented against

Appellant during his disciplinary proceeding. See Report and Recommendation,

3-4 (W .D. Okla. July 26, 2005). As the district court stated, Rule 02-26 “is

sufficiently clear and unambiguous to provide fair notice to inmates of what

conduct is prohibited[:] Possession of property belonging to another person.”

Order, 4 (W .D. Okla. Dec. 28, 2005). Appellant was convicted of possessing

property belonging to another inmate, to which he admitted.

      As to Appellant’s First Amendment claim, the district court, agreeing with

the magistrate judge, determined “that this claim challenges the conditions of his

confinement, and thus should be properly raised in a civil rights proceeding under

Title 42 U.S.C. § 1983 after exhaustion of administrative remedies. This claim

does not state a cognizable ground for habeas corpus relief.” O rder, at 4. W e are

                                         -2-
in accord with the district court’s reasoning.

      Appellant now seeks from this court a certificate of appealability. The

issues he raises on appeal are identical to those brought before the district court.

To grant a certificate of appealability, Appellant must make a “substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (1994).

To meet this burden, Appellant must demonstrate “that reasonable jurists could

debate whether (or, for that matter, agree that) the petition should have been

resolved in a different manner or that the issues presented were adequate to

deserve encouragement to proceed further.” Slack v. M cDaniel, 529 U.S. 473,

484 (2000) (quotation omitted).

      W e have carefully reviewed Appellant’s brief, the magistrate judge’s

recommendations, the district court’s disposition, and the record on appeal.

Nothing in the facts, the record on appeal, or Petitioner’s filing raises an issue

which meets our standard for the grant of a certificate of appealability. For

substantially the same reasons set forth by the magistrate judge in the Report and

Recommendation of July 26, 2005, and the district court’s order of December 28,

2005, we cannot say “that reasonable jurists could debate whether (or, for that

matter, agree that) the petition should have been resolved in a different manner.”

Id.

      Accordingly, we D EN Y Petitioner’s request for a certificate of

appealability and DISM ISS the appeal. W e deny Appellant’s motion to proceed

                                          -3-
in forma pauperis and remind him of his obligation to pay the filing fee.

                                               Entered for the Court



                                               M onroe G. M cKay
                                               Circuit Judge




                                         -4-